LILLEHAUG, Justice
(dissenting).
In dissenting, I reach the same conclusion as the dissent of Justice Page, joined by Justice Stras, but by an alternative route.
First, I agree with the majority that the balancing test applied by the Workers’ Compensation Court of Appeals is inconsistent with our precedent. As the majority recognizes, the “arising out of’ requirement and the “in the course of’ requirement in the Workers’ Compensation Act, Minn.Stat. § 176.021, subd. 1 (2012), are distinct requirements, each of which must be satisfied.
Second, as to the “arising out of’ requirement, I agree with the majority that the cases of Nelson v. City of St. Paul, 249 Minn. 53, 81 N.W.2d 272 (1957), and Foley v. Honeywell, Inc., 488 N.W.2d 268 (Minn.1992), require some causal connection between the injury and the employment. Such a connection is supplied if the employment exposes the employee to a hazard that originates on the premises as a part of the working environment. Under Nelson, the causal connection need not be direct or proximate, and no proof of employer negligence is necessary. “[I]t is enough that injury follows ‘as a natural incident of the work ... as a result of the exposure occasioned by the nature of the employment.’ ” Hanson v. Robitshek-Schneider Co., 209 Minn. 596, 599, 297 N.W. 19, 21 (1941) (quoting Novack v. Montgomery Ward & Co., 158 Minn. 495, 498, 198 N.W. 290, 292 (1924)).
Third, I agree with, and emphasize, the majority’s acknowledgment that the “arising out of’ requirement can be satisfied even when the injury is causally connected to a condition in the workplace that is not obviously hazardous. See Kirchner v. Cnty. of Anoka, 339 N.W.2d 908, 911 (Minn.1983) (awarding benefits to an employee who was injured while descending a courthouse stairway, even though the staircase was also used by the public).
Fourth, I agree with the majority that “[t]he facts in this case are largely undisputed.” Given that the facts are largely undisputed, we are left with a question of law, which we consider de novo, Reider v. Anoka-Hennepin Sch. Dist. No. 11, 728 N.W.2d 246, 249 (Minn.2007). Our law must be applied to the following undisputed facts:
1. On June 20, 2011, the employer required employee Toni Dykhoff to be present for training at the employer’s headquarters in downtown Minneapolis.
2. Normally, in the course of her employment in Maple Grove, Dykhoff *837wore jeans and casual attire. For the training at the headquarters, the employer directed her to wear “dress clothes.”
3. To comply with the employer’s “dress clothes” direction, Dykhoff wore a dress shirt, dress pants, and shoes with 2-inch wooden heels.
4. The training area in the headquarters premises to which Dykhoff was directed was behind security; in other words, not open to the general public and under the exclusive control of her employer.
5. The floor on which Dykhoff walked was terrazzo flooring made of chips of marble and granite. It had been stripped and waxed about a month before. In the words of the compensation judge, it was “highly polished, very clean, dry and flat.”
6. Dykhoff did not trip on anything, but rather slipped on the terrazzo floor. Dykhoffs shoes left V-shaped scuff marks at the point where she fell.
We then reach the question of whether the undisputed facts amount to a causal connection between the injury and the employment. Here the majority and I part ways. Even without crediting Dykhoffs testimony that the floor was “slippery,” the undisputed facts establish as a matter of law the requisite causal connection between Dykhoffs employment and her injury. Whether, as a matter of physics, the fall was caused by the employer’s terrazzo floor within its exclusive control, by the shoes Dykhoff wore to comply with the employer’s direction to wear dress clothes, or by the interaction between the floor and the shoes, there was a causal connection between her injury and her employment. Dykhoff thereby met her burden to prove that the injury “arose out of’ her employment.1
I share the concern of Justices Page and Stras that the majority’s application of the “arising out of’ requirement to these facts is unduly limiting. The majority’s announcement of an “increased risk doctrine” with sharper teeth tightens the standard for recovery. The majority’s analysis strikes me as inconsistent with Nelson, Foley and Kirchner.
Had the majority applied the undisputed facts to the law of these cases, it could have saved for another day (with the benefit of full briefing) the issue of whether Minnesota should join the growing number of jurisdictions that have adopted the “positional risk doctrine.” In light of the majority’s decision, nothing prevents the Legislature from considering whether the “positional risk doctrine” should be codified, including whether the “increased risk doctrine” should be limited to occupational-disease injuries, see Minn.Stat. § 176.011, subd. 15 (2012).

. Contrary to the majority’s assertion that I am substituting my “judgment on a fact question for that of the fact-finder,” I apply purely undisputed facts to the legal requirement of a causal connection between employment and injury. Such analysis on a question of law requires no deference to the fact-finder.